         Case 14-34439-sgj13 Doc 77 Filed 10/28/19                       Entered 10/28/19 16:27:26                Page 1 of 2




 The following constitutes the ruling of the court and has the force and effect therein described.



  Signed October 25, 2019
______________________________________________________________________




                                        IN THE UNITED STATES BANKRUPTCY COURT
                                          FOR THE NORTHERN DISTRICT OF TEXAS
                                                     DALLAS DIVISION

 In Re: PAUL SAPUTO                                                                                       Case # 14-34439-SGJ-13
 AKA:
 DBA:
 SSN:     Debtor 1 SSN: XXX-XX-1935*                                                                                       10/24/2019


                                DISCHARGE OF DEBTOR(S) AFTER COMPLETION
                                          OF CHAPTER 13 PLAN
It appearing that the Debtor(s) is/are entitled to a discharge,

IT IS ORDERED:

The Debtor(s) is/are granted a discharge under Section 1328 (a).

                                                       ### End of Order ###

                            SEE THE BACK OF THIS ORDER FOR IMPORTANT INFORMATION
 *Setforth all names, including trade names, used by the debtor within the last 8 years. For joint debtors, set forth the last four
digits of both Social Security numbers or individual taxpayer-identification numbers.
         Case 14-34439-sgj13 Doc 77 Filed 10/28/19                          Entered 10/28/19 16:27:26              Page 2 of 2


Thomas D. Powers
105 Decker Ct
Suite 1150 11th Floor
Irving, TX 75062
(214) 855-9200 / (214) 965-0758 (Fax)




                              EXPLANATION OF BANKRUPTCY DISCHARGE IN A CHAPTER 13 CASE

This court order grants a discharge to the person named as the debtor after the debtor has completed all payments under the
chapter 13 plan. It is not a dismissal of the case.

Collection of Discharged Debts Prohibited
The discharge prohibits any attempt to collect from the debtor a debt that has been discharged. For example, a creditor is not
permitted to contact a debtor by mail, phone, or otherwise, to file or continue a lawsuit, to attach wages or other property, or
to take any other action to collect a discharged debt from the debtor. (In a case involving community property: There are also
special rules that protect certain community property owned by the debtor's spouse, even if that spouse did not file a bankruptcy
case.) A creditor who violates this order can be required to pay damages and attorney's fees to the debtor.

However, a creditor may have the right to enforce a valid lien, such as a mortgage or security interest, against the debtor's
property after the bankruptcy, if that lien was not avoided or eliminated in the bankruptcy case. Also, a debtor may voluntarily
pay any debt that has been discharged.

Debts That Are Discharged
The chapter 13 discharge order eliminates a debtor's legal obligation to pay a debt that is discharged. Most, but not all, types of
debts are discharged if the debt is provided for by the chapter 13 plan or is disallowed by the court pursuant to section 502 of
the Bankruptcy Code.

Debts That Are Not Discharged
Some of the common types of debts which are NOT discharged in a chapter 13 case are:

    a.   Domestic support obligations;

    b.   Debts for most student loans;

    c.   Debts for most fines, penalties, forfeitures, or criminal restitution obligations;

    d.   Debts for personal injuries or death caused by the debtor's operation of a motor vehicle, vessel, or aircraft while
         intoxicated;

    e.   Debts for restitution, or damages, awarded in a civil action against the debtor as a result of malicious or willful
         injury by the debtor that caused personal injury to an individual or death of an individual (in a case filed on
         or after October 17, 2005);

    f.   Debts provided for under section 1322(b)(5) of the Bankruptcy Code and on which the last payment is due after the
         date on which the final payment under the plan was due;

    g.   Debts for certain consumer purchases made after the bankruptcy case was filed if prior approval by the trustee of
         the debtor's incurring the debt was practicable but was not obtained;

    h.   Debts for certain taxes to the extent not paid in full under the plan (in a case filed on or after October 17, 2005);

    i.   Some debts which were not properly listed by the debtor (in a case filed on or after October 17, 2005).

This information is only a general summary of the bankruptcy discharge. There are exceptions to these general rules.
Because the law is complicated, you may want to consult an attorney to determine the exact effect of the discharge
in this case.
